AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts
             UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                    V.


                           DEVIN SLOANE                                          Case Number: 1: 19 CR 10117                   -11       -   IT

                                                                                 USM Number:             77815-112

                                                                                  A. John Pappalardo & Nathan H. Hochman
                                                                                 Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)             1

• pleaded nolo contendereto count(s)
   which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended            Count
18 U.S.C. §§ 1349,               Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud                02/28/19
 1341, and 1346




       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found notguilty on count(s)
• Count(s)                                              •   is   • are dismissed onthe motion of theUnited States.
        Itisordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered topay restitution,
thedefendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                         9/24/2019
                                                                        Date of Imposition of Judgment




                                                                        stature ofJudge

                                                                                 The Honorable Indira Talwani
                                                                                 U.S. District Judge
                                                                        Name and Title of Judge



                                                                        Date
AO 245B (Rev. 11/16) Judgmentin Criminal Case
                        Sheet 2 — In prisonment

                                                                                                          Judgment — Page      of
DEFENDANT: DEVINSLOANE
 CASE NUMBER:               1: 19 CR 10117                11     - IT


                                                                 IMPRISONMENT

           The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to beimprisoned for a total
term of:            4     month(s)




    0      The court makes the bllowing recommendations to the Bureau of Prisons:

  The Court recommends             Defendant be designated to a facility commensuratewith his security level closest to Lomboc, OA.


    •    The defendant is rem anded to the custody of the United States Marshal.


    •    The defendant shall surrender to the United States Marshal for this district:

         •     at                                   •     a.m.     •    p.m.    on


         •     as notified by th    United States Marshal.


    0    The defendant shall j urrenderfor service of sentenceat the institution designated by the Bureauof Prisons:

           0   before 2 p.m. on         12/3/2019

         •     as notified by th^; United States Marshal,

           n   as notified by th; Probation or Pretrial Services Office.


                                                                        RETURN

I have executed this judgmer t as       follows:




         Defendant delivered       on                                                        to


                                                        , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL



                                                                               By
                                                                                                    DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgmentin a CriminalCase
                       Sheet 3—sjipervised Release
                                                                                                       Judgment—Page     3    of
DEFENDANT:            DEVIN SLOANE
CASE NUMBER:             1: 19 ,CR 10117              11     - IT
                                                        SUPERVISED RELEASE

Uponrelease from imprisonment, youwill be on supervised release for a termof:                             2    year(s)
 You must complete 500 hours of community service at an agencyapproved bythe Probation Office that directly serves
 children or families.




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess acontrolled substance.
3.      You must refrain from ^ny unlawful use ofacontrolled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by thecourt.
                  The above dyug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse, (check ifapplicable)
4.       0 You must cooperate in thecollection of DNA as directed by theprobation officer, (check ifapplicable)
5.       • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
            directed by the pro jationofficer, the Bureau of Prisons, or anystatesex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • Youmustparticipate in an approved program for domestic violence, (check ifapplicable)


You must comply with thestandard conditions thathave been adopted bythiscourt as well as with anyother conditions ontheattached
page.
AO 245B (Rev. 11/16)   Judgment     n a Criminal Case
                       Sheet 3A -   - Supervised Release
                                                                                                Judgment—^Page                of
DEFENDANT: DEVIN SL OANE
CASE NUMBER:   1: 19 CR 10117                              -11   - IT


                                          STANDARD CONDITIONS OF SUPERVISION
Aspart ofyour supervised release, youmust comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed byprobation
officers to keep informed, report to thecourt about, and bring about improvements in your conduct andcondition.
1.    You must report tothe probation office inthe federal judicial district where you are authorized toreside within 72 hours ofyour
      release from imprisonment, unless theprobation officer instructs you to report to a different probation office or within a different time
      frame
2.    After initially reporting 0 the probation office, you will receive instructions from the courtor theprobation officer abouthowand
      when you must report to the probation officer,and you must report to the probationofficeras instructed.
      You must not knowingl;i^eave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You mustanswertruthfullythe questionsasked by your probationofficer.
5.    You must live at a place approved by theprobation officer. If youplanto change where you liveor anything about yourliving
      arrangements (such as thepeople you live with), youmust notify theprobation officer at least 10daysbefore thechange. If notifying
      theprobation officer in advance is notpossible due to unanticipated circumstances, you must notify theprobation officer within 72
      hours of becoming aware of a changeor expected change.
6.    You must allow theprojation officer to visit you at any time at your home or elsewhere, andyou must permit theprobation officer to
      takeanyitems prohibited by the conditions of yoursupervision that he or she observes in plain view.
7.    Youmust work full timi; (at least30 hours per week) at a lawful typeof employment, unless theprobation officer excuses youfrom
      doing so. If youdo not have full-time employment youmust tryto find full-time employment, unless the probation officer excuses
      youfrom doing so. If you planto change where youworkor anything aboutyourwork(such as yourposition or yourjob
      responsibilities), you mjst notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      daysin advance is notf ossible due to unanticipated circumstances, youmust notify the probation officerwithin 72 hours of
      becoming aware ofa ciange orexpected change.
      Youmustnotcommunicate or interact withsomeone youknow is engaged in criminal activity. If youknow someone has been
      convicted of a felony, you must notknowingly communicate or interact with thatperson without first getting the permission of the
      probation officer.
9.    Ifyou are arrested orquestioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, poMess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   Youmust not act or make anyagreement witha lawenforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officerdetermines that you pose a risk toanother person (including anorganization), the probation officer may
      require you to notify the person about theriskand you must comply with thatinstruction. Theprobation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   Youmust follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the courtand has provided me witha written copyof this
judgment containing these c snditions. For further information regardingthese conditions, see Overview ofProbation and Supervised
Release Conditions, availabl e      at: www.uscourts.gov.



Defendant's Signature                                                                                     Date
AO 245B(Rcv. 11/16)   Judgment! 1 a   Criminal Case
                      Sheet 3D —   Supervised Release
                                                                                              Judgment—^Page   ^     of     —f
DEFENDANT: DEVIN SL DANE
CASE NUMBER:                       CR 10117             - 11   - IT


                                          SPECIAL CONDITIONS OF SUPERVISION
   1. During the period ofsupervised release, the defendant must, within six months ofsentencing or release from custody,
   whichever is later:
   a) cooperate with the Examination and Collection Divisions of the IRS;
   b)provide to the Examination Division all financial information necessary to determine the defendant's prior taxliabilities;
   c) provide to the Collectipn Division all financial information necessary to determine the defendant's ability to pay;
   d) file accurate and complete tax returns for those years for which returns were not filed or for which inaccurate returns
   were filed; and,
   e) make a good faith effort to pay all delinquent and additional taxes, interest, and penalties.
   2. You mustpay the balance ofthe fine imposed according to a court-ordered repayment schedule.
   3. You are prohibited from incurring new credit charges or opening additional lines ofcredit without the approval ofthe
   Probation Office while a    iy financial obligations remain outstanding.
  4. You must provide the Probation Office access to any requested financial information, which may be shared with the
  Financial Litigation Unit ofthe U.S. Attomey's Office while any financial obligations remain outstanding.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                             Judgment — Page
 DEFENDANT: DEVIN SLOANE
CASENUMBER:                1= ^9 CR 10117               - 11        -IT
                                               CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under theschedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                     Fine                      Restitution
 TOTALS             $ 100.00                    5                                     $ 95,000.00


 •    The determination of restitution is deferred until                           An Amended Jud^nent in a Criminal Case(A0245C) will be entered
      after such determination.


 D The defendant must make restitution (including community restitution) to the following payees inthe amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 LT.S.C. § 3664(0, all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                           Total Loss**                Restitution Ordered         Priority or Percentage




 TOTALS                                                                                       0.00    $




•     Restitution amount ordered pursuant to plea agreement $

Q     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
      fifteenth dayafter the date of thejudgment, pursuant to 18U.S.C. § 3612(f). All of the payment options on Sheet6 maybe subject
      to penalties for delinquencyand default, pursuant to 18U.S.C. § 3612(g).

•     The court determined that the defendant does not have the ability to pay interestand it is ordered that:
      •     the interest requirement is waived for the          •       fine   •     restitution.

      •     the interest requirement for the        •    fine       •     restitution is modified as follows:

 ♦Justice   for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findingsfor the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113Aof Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6—Scheidule ofPayments
                                                                                                               Judgment — Page              of
 DEFENDANT:            DEVIN SLOANE
CASE NUMBER:               1: 19 CR 10117               -11      - IT


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, paymentof the total criminal monetary penalties is due as follows:

A     0    Lump sum payment o •S           100.00                due immediately, balance due

           •      not later than
            0 in accordance wjith 0 0,0 0, OE, or                    ,or
                                                                                    Fbelow; or
B     O Payment to begin imii[iediately (may be combined with                O C,         O D, or       OF below); or
C     O    Payment in equal                          (e.g.. weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g..mc nths or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     O    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     O    Paymentduring the term of supervised release will commencewithin                                 (e.g., 30 or 60 days) after release from
           imprisonment. The c:jourt will set the payment plan based onanassessment ofthe defendant's ability to pay at that time;                 or
F     0    Special instructions regarding thepayment of criminal monetary penalties:
            Payment to be made within 30 days unless Defendant seeks, and the court approves, a repayment schedule.




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for allpayments previously made toward any criminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defen^dant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     Thedefendant shall paythecost of prosecution.

•     The defendant shall pay the following court cost(s):

•     The defendant shall forfeit the defendant's interest inthe following property tothe United States:


Payments shall be applied inJhe following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecution and court costs.
